Citation Nr: 9907092	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-10 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
August 1974.  The service department records also reflect 
that he was absent without leave (AWOL) from May 21, 1966 to 
June 29, 1966; on July 26, 1966; from October 30, 1966 to 
January 5, 1967; on February 8, 1967; and from May 25,1967 to 
May 27, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations rendered since 
February 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  The appellant is 
the surviving spouse of the veteran, who died in November 
1995.

During his lifetime, the veteran claimed that service 
connection for the fatal heart disease was appropriate.  This 
claim was denied on repeated occasions, most recently in a 
November 20, 1995 rating action.  The veteran died two days 
later.  The veteran's claim for service connection for a 
heart disorder, including his claim that the VA committed 
clear and unmistakable error (CUE) in denying his claim for a 
heart disorder, did not survive his death.  See, e.g., Haines 
v. West, 154 F.3d 1298, 1300-1302 (Fed.Cir. 1998); Landicho 
v. Brown, 7 Vet. App. 42 (1994).  Hence, the Board will 
consider the appellant's claim for Dependency and Indemnity 
Compensation (DIC) on the basis of service connection for the 
cause of death, based on a fatal heart disorder, as a new 
claim.

As noted, the appellant is seeking entitlement to DIC 
benefits.  However, this claim is implicated by whether the 
veteran's death was caused by an injury or disease contracted 
in the line of duty.  This latter question, in the Board's 
judgment, is a different question within a single matter for 
purposes of determining whether the appellant would be 
entitled to DIC benefits, based on service connection for the 
cause of the veteran's death.  As such, the Board determines 
that it has jurisdiction to consider the line of duty 
question.  Bernard v. Brown,  4 Vet. App. 384, 390-392 
(1995).  Moreover, as the Department of Veterans Affairs (VA) 
Regional Office (RO) has already adjudicated the line of duty 
issue, in the context of the appeal, the Board further 
determines that the appellant would not be prejudiced by the 
Board's action in this regard.  Id. at 392-394.


REMAND

A review of the evidence of record discloses that the veteran 
died in November 1995 at age 49.  The cause of death was 
probable cardiac arrest, due to, or as a consequence of 
coronary artery disease with ischemic cardiomyopathy, due to 
or as a consequence of severe biventricular heart failure and 
sick sinus syndrome.  At the time of his death, service 
connection was not in effect for any disability.  Thus, the 
appellant contends that the veteran's fatal heart disorder 
developed during service and not during his periods of AWOL.  
She asserts that he demonstrated symptoms of hypertension 
prior to the absences.

In this regard, the service medical records indicate that 
when the veteran was examined in February 1966, for the 
purpose of induction in service, there were no abnormalities 
of the chest or heart.  His blood pressure was 115/80.  As 
noted previously, the service department records indicate 
that the veteran had committed numerous infractions of AWOL, 
beginning in July 1966, with the longest period dated from 
May 1967 to May 1973.  The service medical records disclose 
no reports of treatment prior to any of the veteran's 
departures on AWOL.

Further, when he was seen at a service medical facility in 
June 1973, subsequent to his return from AWOL status in May 
1973, the veteran indicated that he had no prior cardiac 
history until about two years prior to treatment when he 
developed the onset of substernal constricting chest pain 
during a family argument.  The June 1973 consultation report 
refers by history that, during the past two years previous to 
this study, the veteran had been hospitalized four times at 
the St. Mary's and at the Christian Welfare hospitals (in 
East St. Louis, Illinois), with a diagnosis of a "heart 
attack" after each hospitalization.  This same report 
indicates that the veteran was last hospitalized 
approximately three months prior to June 1973, for an 
extended period of 30 days.  However, these relevant reports 
of private hospital treatment are not currently of record.  
Accordingly, these putative hospital reports should be 
secured for the Board's review prior to final disposition of 
the issue on appeal.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992) (prior to issuance of a final 
decision, the Board must seek to obtain records which it has 
notice before proceeding with the appeal).

In light of the foregoing, and in order to fully and fairly 
evaluate the appellant's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the 
appellant and request that she 
provide the names and addresses of 
any medical facilities or physicians 
which furnished treatment to the 
veteran during and after service for 
his fatal heart disorder.  To this 
end, the RO should attempt to obtain 
the medical records related to the 
treatment the veteran allegedly 
received from the St. Mary's 
Hospital and Christian Welfare 
Hospital (both of which are located 
in East St. Louis, Illinois), dating 
from 1970 to 1973, including any 
records which may be on microfiche.  
The RO should clearly document all 
attempts made to obtain any existing 
medical records, as well as the 
results of its efforts.  All 
clinical records from the healthcare 
providers, or their successors in 
practice, should be associated with 
the claims folder.

2.  After the above action has been 
completed (and even if the response 
to paragraph No. 1 produces negative 
results), the RO should refer the 
veteran's claims folder to a VA 
cardiologist.  The examiner is 
request to review the entire claims 
folder including the service medical 
records.  The examiner is requested 
to give an opinion regarding the 
initial manifestations and date of 
onset of the veteran's fatal heart 
disorder, if possible.  The claims 
folder must be made available to the 
examiner for use in the study of the 
veteran's case.

After completion of the requested development, the case 
should be reviewed by the RO.  If the determination remains 
adverse to the appellant, the case should be returned to the 
Board after compliance with the provisions for processing 
appeals, including the issuance of a supplemental statement 
of the case and the provisions of the applicable time period 
for response thereto.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  No action is required of the appellant until she 
is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

